 In the Matter ofTHELOUDONVILLE MILLINGCOMPANYandAMERICANFEDERATIONOF GRAIN PROCESSORS(AFL)Case No. 8-C--.108.-Deckled-August 31, 1948DECISIONAND.ORDEROn September 4, 1947, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitl d proceeding, finding thatthe Respondent had engaged, and was engaging, in certain unfair laborpractices,' and recommending that it cease and desist, therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report,, attached hereto.Thereafter,, the Respondent. filedexceptions to the Intermediate Report together- with a supportingbrief.The Board 2 has reviewed the rulings made by the Trial Examinerat-the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.3The Board has considered the Inter-mediate Report, the Respondent's exceptions, and the entire record inthe case.To the extent that they are consistent with this Decisionand Order, the Board adopts the findings, conclusions and recommenda-tions of the Trial Examiner .41.The Trial Examiner found, and we agree, that WalterReiden-bach's discharge on December 11, 1947, was discriminatory.The Respondent contends that Reidenbach was discharged (1) be--causeof the need for a reduction in force at the warehouse upon theIThe provisions of Section 8 (1) and 8(3) of the National Labor Relations Act whichthe TrialExaminer foundwere violatedare continuedin Section8 (a) (1) and 8 (a) (3)of the Act,as amendedby the LaborManagement RelationsAct of 1947.2 Pursuantto the provisions of Section 3 (b) of the Act,as amended,the Board hasdelegatedits powers in connectionwith thiscase to a three-man panel consisting of theundersigned Board Members[Houston, Reynolds,and Gray].3The Respondent's request for oral argument before the Board is denied inasmuch asthe record,including briefs, adequately presents the positionsof the parties.4 Board Counseldid not except to the TrialExaminer's recommendations that certainallegationsof the complaintbe -dismissed.These recommendations are, accordingly,affirmed79 N. L R. B., No. 37.304C- THE LOUDONVILLE MILLING COMPANY305"termination of the harvest season, and (2) because Reidenbach was-less experiencedand less competent than the other employees at thewarehouse.As to the first point, the harvest season ended on Decem-ber 1, 1946, yet Reidenbach was retained until December 11, 1946, aday after he joined the Union.The Respondent states that it retainedhim from December 1 to December 11, because it did not want to dis-charge any of its employees before. the emergency flour work was.ended, fearing that any discharge prior to that time would precipitatemassresignations and interfere with the completion of the emergencyflour shipments.While this may explain the retention until December11, 1946, of Russell Lewis and Arzy Watson, who were related to mostof the other temporary employees by blood or marriage, there seemsto be no reason to suppose that this was thereasonfor the retention ofReidenbach, *ho, so far as it appears from the record, was not relatedto any of the other discharged employees.5As to the Respondent's contention that Reidenbach was less efficientthan the otherwarehouseemployees, this seems to be supported bythe record.However, it does not appear that Reidenbachwas lessefficient than some of the employees who were retained to work inthemillafter December 11, 1946, particularly those who were hiredseveral months later than Reidenbach.eThese employees were hiredfor unskilled work in the mill, and were still employed-at the time ofthe hearing in this case.The Respondent fails to explain why itretained these unskilled employees in preference to Reidenbach, whohad, in fact, done some work in the mill on the emergency flour. Inthe absence of such an explanation, the following circumstances, set'forth in' the Intermediate Report, are persuasive that Reidenbach wasdischarged because of his membership in the Union :In the morning of December 11, 1946, Reidenbach's supervisor, Seig,'asked him if he had signed a union card and warned him that hewould be laid off if he had signed a card and did not tear it up.Thesestatements were repeated by Seig the same morning.A few hourslater,Reidenbach admitted in Seig's presence that he had joined theUnion.Still later on the same day he was discharged.'5 Reidenbach testified that he did some work on the emergency floes.However,in the,absence of any evidence fixing the dates on which this work was done, we may notassume,as the Respondent suggests in its brief,that this work was done after, rather than before,December 1, 1946.6Ray Peters and Solester Swinehart7In reaching the conclusion that Reidenbach was unlawfully discharged,we do not relyon the Trial Examiner's finding that the Respondent had more warehouse employees at thetime of the hearing than it had during the period in which Reidenbach's discharge occurredThis finding was apparently based on certain unclear testimony by Seig, which, read in thelight of exhibits introduced by counsel for the Board, fails to support the Trial Examiner'sfinding.These exhibits show that at the time of the hearing there were only six employees 306DECISIONSOF NATIONALLABOR—RELATIONS BOARD2.We do not agree with the Trial Examiner's conclusion that thedischarges of Russell Lewis and Arzy Watson were discriminatory.We shall, therefore, dismiss the complaint as to them.Russell Lewis,The Trial Examiner rejected the Respondent's contention that LewisExaminer, in our opinion, gave undue weight to the fact that theRespondent had retained Lewis in its employ since 1944.This isaccounted for adequately, we believe, by the evidence indicating thatLewis' work was acceptable until 1946, when his relatives began toobtain employment at the mill.Moreover, there was uncontradictedevidence that throughout the period of Lewis' employment by theRespondent it had great difficulty in recruiting competent employees.Accordingly, we do not believe that the fact of Lewis' retention untilDecember 11, 1946, negates the overwhelming evidence in the recordof his inefficiency, excessive breakage of flour sacks, absenteeism, loaf-ing, gambling during working hours, and smoking in prohibited areas,much of which was admitted by Lewis and which amply justified hisdischarge.In all other respects Lewis' case would seem to stand substantiallyon the same footing as that of the 6 employees whom the Trial, Ex-aminer, found to have been lawfully discharged.Arzy WatsonLike the other employees who were found ,by the Trial Examiner tohave been lawfully discharged, Watson worked on the tank-construc-tion job.While, as the Trial Examiner found, in certain minor re-spectsWatson was not as insubordinate as the other members of theconstruction crew, the many witnesses who described that crew as in-efficient'failed to except him from that appraisal.We believe, there-fore, that the Respondent had lawful cause for discharging Watson sIn any event, while we agree with the Trial Examiner that theRespondent, prior to Watson's discharge, must have had knowledgeof the widespread union activities among its employees, there is no,direct evidence that the Respondent knew that Watson was a memberof the Union. In the absence of direct evidence of an Employer'sknowledge of an employee's union membership or activity, suchat the warehouse,whereas on December 11, 1946, the date of Reidenbach's discharge, therewere seven warehouse employees,including Reidenbach.B In our opinion,the Trial Examiner gave undue weight to the conversation betweenPresident Be Bout and Watson, a few days before the latter's discharge,as manifesting anintent to retain the latter indefinitely in the Respondent's employ. THE LOUDONVILLE MILLING COMPANY307knowledge may be inferred from the circumstancessurrounding,a dis-charge or other discriminatory action affecting such employee.,,How-ever, we do not find sufficientbasisfor suchan inferencein the, instantcase io3.We agree, with the Trial Examiner's conclusion that the Re-spondent violated Section 8 (1) of the Act.However, in support ofthis conclusion, we rely only on Seig's interrogation of Reidenbach,mentioned in paragraph 1, above, andon Seig'srepeatedwarnings toReidenbach on,December 11, 1946, as described by the Trial Examiner,that Reidenbach would be laid off if he joined,or,failed to repudiate,the Union.. .ORDERUpon the entire',record in this case,, and pursuant to Section 10 (c)of the National Labor Relations Act, as, amended, the National LaborRelations Board hereby orders that. the, Respondent, The LoudonvilleMilling Company,, Loudonville, Ohio, and its officers, agents,, suc-cessors,and assigns shall :1.Cease and desist from :(a)Discouraging, membership in American Federation of GrainProcessors (AFL), or any other labor organization of its employees,by discriminating with, regard to the hire .and tenure of employmentor any terms or conditions of employment of its employees;(b) Interrogating employees concerning their union sympathies;(c)Warning employees that their union membership may resultin loss of employment;(d) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform labor organizations, to join or assist American Federation ofGrain Processors (AFL), or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Walter Reidenbach immediate and full" reinstatement tohis former or substantially equivalent position without prejudice to.his seniority and other rights and privileges, and make him whole forany loss of pay he may have suffered by reason of the discriminationBg, Matter of Brenner Tanning Co, Inc.,50 N. L. R. B. 894.ioThere is no evidence that Watson was active in the affairs of the Union. SeeMatterof Boss Manufacturing Company,78 N L R B 538 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainsthim, by payment to him ofa sum ofmoney equal to that whichhe normally would have earnedas wagesfrom the date of the dis-crimination against him to the' date of the Respondent's offer of re-instatement, less his net earnings during such period;(b)Post at its plant at Loudonville, Ohio, copies of the notice at-tached to the Intermediate Report n Copies of said notice, to be fur-nished by the Regional Director for the Eighth Region, shall, afterbeing signed by Respondent's representative, be posted by it imme-diately upon receipt thereof, and maintained for sixty (60) consecu-tive days thereafter,, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered, by any other material ;(c)Notify the Regional Director for the Eighth Region in writing'within ten (10) days from the receipt of this Order, what' steps the'Respondent has taken to comply' herewith.-IT IS FURTHER ORDERED that the complaint be, and' it hereby is, dis-missed insofar as it alleges that the Respondent discriminated againstJacob Arnhelt, Harold Watson, Ralph Chapman, Owen Watson,,ArzyWatson, Jonti Garretson, Russell Lewis and Ralph Stull, or has inter-fered with,' restrained; 'or coerced its employees by the speech of De-cember 26, 1946, and the wage increase of January 1947.INTERMEDIATE REPORTMr. John A. Hull, Jr.,for the Board.Stanley,& Smoyer,by Messrs.Weller K. StanleyandCarl H. Clark,of Cleve-land, Ohio, for respondent.Mr. Norman D. Crane,of Buffalo, N. Y., for the Union.tSTATEMENT OF THE CASEUpon a charge duly filed on December 13, 1946, by American Federation of'Grain Processors (AFL), herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Eighth Region(Cleveland, Ohio), issued its complaint dated April 8, 1947, against The Loudon-villeMilling Company, herein called respondent, alleging that respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8.(1) and.(3) and Section 2 (6) and (7) of the -NationalLabor Relations Act, 49 Stat. 449, herein called the ActCopies of the complaint11This notice shall be amended, however, by striking from the heading the words "TheRecommendations of a Trial Examiner" and substituting therefor the words "A DECISIONAND ORDER,': and by striking the names of Russell Lewis and Arzy Watson from thenoticeIf this Order is enforced by a decree of a United States Circuit Court of Appeals,there shall be inserted in the notice,.before the words "A DECISION AND ORDER," thewords,"A DECREE OF THE UNITED STATES CIRCUIT COURT OF APPEALSENFORCING " ' THE LOUDONVILLE MILLING COMPANY309and- charge,accompaniedby noticeof hearing thereon, weredulyserved uponrespondent and theUnion.-With respect to the unfair labor practices, the complaint alleged insubstance,thatrespondent:(1) during and after December 1946,questioned its employees.,concerningtheir union activity, urged themto abandonthe Unionand threatenedcthem withdischarge because of their membershiptherein; threatenedthe with-drawal of economicbenefits andgranted wageincreasesto discouragemember-.ship in the Union, andrequiredits employees to listen to an anti-Unionaddress ;(2) on or aboutDecember 11, 1946, discharged 9 named employees'and thereafterrefused toreinstatethem because of their membership in and activityin behalfof the Union; and (3) by the foregoing conduct engagedin unfairlabor practiceswithin the meaning of Section 8(1) and (3) of the Act.On April 17, 1947, respondent filed a motion for a Bill of Particulars. There-after, on April 23, 1947, the motion was granted in part and denied in part bythe Regional Director for the Eighth Region: On that date, a Bill of Particularswas submitted by counsel for the Board.Respondent'sanswer, filed on April 30, 1947, admitted the allegations of the'complaintwith respect to the nature of its business, but denied the commissionof any unfair labor practices, stating affirmatively that each of the nine allegedto have been discriminatorily discharged had been discharged for good cause.Pursuant to notice, a hearing was held from May 5 to 15 and from June 2 to4 at Loudonville, Ohio, before the undersigned Trial Examiner, Martin S. Bennett,duly designated by the Chief Trial ExaminerThe Board and respondent wererepresented by counsel and the Union by its representative.All parties partic-ipated in the hearing and were afforded full opportunity to be heard, to, examineand cross-examine witnesses, and to introduce evidence bearing upon the issues.At the opening of the hearing, counsel for respondent moved for further particu-lars, namely those particulars denied bythe RegionalDirector prior to the hear-ing.The motion was denied.Motions by counsel for the Board to amend theBillof Particulars and to conform the pleadings to the proof with respect toformal matters were granted without objection.Various motions by respondentto dismiss the complaint and to strike the testimony of certain witnesses weredenied with leave to renew in partUpon the request of the parties, the under-signed took a view of respondent's plant and offices.At the conclusion of thehearing, counselfor the Board and for respondent argued orally before tlie-under-,signed, andwere afforded an opportunity to file briefs and/or proposed findingsof fact andiconclusions of law with the undersigned.A brief and proposed find-ings and conclusions have been received from respondent'On_-4ugust 25, 1947, after the close of the hearing, respondent riled with theundersigned a motion to correct certain typographical errors in the transcript,'Their names are :Jacob ArnholtRalph Roy ChapmanJonti GarretsonRussellLewisWalter ReidenbachRalph StullHarold WatsonOwen WatsonArzyWatson2On April 29, the undersigned also ruled upon the motion which had in the interimbeen referred to him.However, as appears below, the Bill of Particulars had already beenfurnished by counsel for the Board in response to the order of the Regional Director3The undersigned rules as follows with respect to the proposed findings and conclusions.Proposed findings 1, 2, 3, 4, 5, 6, 7, 13, 20, 24, 25, 27, 28, 31, 32, 33, 35, 36, 37, 38, 40, 41,42, 43, 44, 45, and 46 are accepted.Proposed findings 8, 9. 10. 11, 12, 14, 15, 16, 17. 18, 19,21, 22, 23, 29, 30, 34, 39, and 42, and proposed conclusions 1, 2, 3, 4, and 5 are rejectedas defective either in whole or in part.Proposed finding 26 is construed to embrace unionmembership within its purview and is rejected.809095-49-voI 79-21 310DECISIONSOF NATIONAL LABOR.-RELATIONS-BOARDand, according- to the -motion, served copies thereof on the other-parties., Themotion is hereby received in evidence as Trial Examiner's Exhibit 2 and isgranted.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTThe Loudonville Milling Company, an Ohio corporation, has its principal officeand place of business at Loudonville, Ohio, where it is engaged in the milling ofwheat, corn, oats, and other grains.The principal product milled is flour.During the year 1946, respondent purchased grains valued in excess of $750,000,of which amount more than 10 percent was shipped to the plant from pointslocated outside the State of Ohio.During the same period, respondent milledand sold flour and other products valued in excess of $1,000,000, of which amountmore than 90 percent was shipped to points outside the State of Ohio.4Respondent concedes a,3id the undersigned finds that it is engaged in commercewithin the meaning of the Act.II. THE ORGANIZATIONINVOLVEDAmericanFederation of Grain Processors(AFL) is a labororganizationadmitting to membership employees of respondent.III. THE UNFAIR LABOR PRACTICESA. Introduction1.Respondent's plant and premises ; the building of the tanksRespondent's principal operation is conducted in a large flour mill located onthe outskirts of the village of Loudonville.Approximately three quarters of amile distant are the company offices together with a small warehouse 'wheresome'flour and feed are stored and where animal feed is prepared.On December11, 1946, when the nine discharges took place, respondent had approximately 44employees,thus reducing the number of employees it has since'relained in itsemploy.Early in 1946,respondent decided that its several grain storage tanks locatedadjacent to the mills were inadequate, and desiring to eliminate charges forgrain storage incurred in the neighboringcity ofMansfield,contracted- in March1946 with the Columbian Steel Tank Company of Kansas City,Missouri, forthe erection of three 70-foot steel storage tanks.Columbian furnished thedrawings in accordance with which foundations were laid by respondent, pro-4 Subsequent to the close of the hearing, the parties entered Into a stipulation which ishereby received in evidence as Trial Examiner's Exhibit No. 1The stipulation set forth(1)a controlling interest in the stock of respondent corporation was purchased on orabout June 20, 1947, after the close of the bearing, by The Standard Milling Company ofChicago, Illinois, (2) this transfer of stock was made with the knowledge on the part ofthe transferee of the pendency of the instant matter before the Board, and (3) with theexception of the replacement of President H. H. BeBout by his son L E. BeBout, no changein personnel was contemplated. THE LOUDONVILLE MILLING COMPANY .-311vided one of its supervisors, Henry Emerich, to direct erection of the steel tanks,and sold respondent the steel sections to be used in erection of the tanks;respondent, however, was to provide the men for the construction crew.After March, work started on the foundation of the tanks, and some addi-tional employees were hired by respondent for this purpose.On September 6,1946, Emerich arrived in Loudonville to supervise the actual erection of the steelsections.The erection of the tanks took somewhat longer than had been antici-pated, due to the inefficiency, neglect of duty, and absenteeism of the construction:crew.Emerich left Loudonville on November 9, at which time the tanks weresubstantially completed but for the hoppering of the bottoms of two of the threetanks and some work which was required on the tank conveyors.All but two. Arnholt and Reidenbach, of the nine alleged to have been dis-criminated against worked, at least part of the time, on the erection of the tanks.2.Emergency flourIt is respondent's contention that after the bulk of the work on the tankshad been completed, it was desirous of eliminating from its employ the inefficientworkers who had been engaged on that project.However, shortly before thenear completion of the tank job on November 9, the following occurred. Sinceearly in 1946, a government regulation had been in effect which required all flourmills, in order to conserve grain, to produce only flour which was 80 percent white,this flour being commonly referred to as "emergency flour."This order wasrescinded by the President of the United States during the last week in August11,140, and shoi tly thereafter, on September 3. respondent resumed operations onits standai d grades of flour.Respondent's custpniers, howevei, tound them-selves with quantities of this emergency flour on hand which was either' unsale-able or unuseable inasmuch as fully extracted or 100 percent flour had oncemore become available.Accordingly, respondent agreed to accept return of thisflour from its customers and during the month of September returns of this flourbegan to accumulate in respondent's mill and continued to do so for a numberof weeks.The government then contracted to take this emergency flour offrespondent's hands and export it for foreign relief.Respondent immediatelytook steps to arrange the shipping out of this emergency flour in accordance withthe instructions of the government commencing on or about November 1.Most ofit required repacking and resacking; part of it remained in the original 10 and25 pound bags which were placed in 100 jute bags, but the large portion ofthe original bags was reopened and the flour sent through the mill and thenresacked.The last of this emergency flour was loaded by respondent on box carson or about December 9 and 10.It is respondent's contention that it retained a number of the inefficient tankcrew employees whom it would have otherwise discharged on completion of thetank work for the purpose of handling this emergency flour, and that upon thecompletion of this work, respondent, on December 11, discharged the nine em-ployees named above, eight of whom had been working in or about the mill andthe other at the warehouse adjacent to the office.53.The union campaignThere is no evidence of any union organizational activity among the employeesof respondent prior to the campaign set foith below. On Saturday evening,Owen'Watson remained on tank construction until his dischargeon December IiInaddition,one othermill employeewsa also dischargedat this time. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 7, 1946, Norman Crane, vice president of the Union, came to the homeof employee Russell Lewis and discussed the question of the organization ofrespondent's employees.He gave Lewis a number of union cards and Lewis pro-cured the signature of an employee on the 9th and also solicited the signatureof another employee.Lewis gave some of the cards to employee Jonti Garretsonon the 9th who obtained a number of signatures between December 9 and 11, bothwithin and without the mill, and by the evening of December 11, had 21 signatures.These 21 included the 9 who were discharged on the afternoon of December 11.It is the contention of respondent that it had no knowledge of the union activi-ties among its employees until after the discharges of December 11 had beencarried out ; that upon the substantial completion of the shipments of emergencyflour, President BeBout and Plant Superintendent McLoud immediately selecteda group of employees to be released; and that the first news that a labor organi-zation had been organizing among the employees was not received until severaldays thereafter.With respect to this contention, it must be noted that the plantis a small one with few workers, fluctuating from approximately 28 to 40 innumber with but one admittedly supervisory employee, George McLoud, in chargeas plant superintendent.Not only were cards signed by a majority of the men,some of them on the plant premises, but the following events also transpired.On December 11, before the discharges were carried out at the close of the day,millwright Dwaine Simmons spoke to Arzy Watson, whose discharge is discussedbelow, asked who was the "big shot" in the Union, and added that all signersof union cards would be discharged.During the same day, Simmons also spoketo Owen Watson, another dischargee, and asked what he knew of the Union,repeating that all signers of cards would be discharged but that he did not believeOwen wouldbe among them'On December 9, head packer Paul Jones was asked by Russell Lewis, anotherdischargee, to sign a union card. Jones at first agreed but later in the daystated that respondent would discharge anyone who signed.'On the afternoon of December 10, Loading Foreman Elmer Harman was over-heard by Roy Chapman, another dischargee, speaking to employee Frank Sprangand stating that it would not benefit the men to join the Union as hours wouldbe cut and net earnings would not be increased.'It is respondent's further contention that these three men, Simmons, Jones,and Harman are not supervisory employees for whose conduct it is to be heldresponsible.But Jones is listed in the company records as head packer andHarman as loading foreman, and each received several cents more per hour thanthe men who work with them. Simmons interpreted blue prints for the men,did some surveying, had charge of general repairs, and received a wage ratein excessof that paid to the plant laborers.All three were long term employeesOThe testimonyofArzyWatsonand Owen Watson which the undersigned credits.Arzy Watson favorably impressed the undersigned with his demeanor.In fact, he wasopposed to the bringing of the instant proceeding,as he testified on cross-examination byrespondent.Simmons denied the statement attributed to him by Owen Watson and allegedthat ArzyWatson asked him, Simmons,if the leaders of the Union were to be discharged.His testimony herein is rejected.7 This finding is based upon the credited testimony of Lewis. Jones was an evasive wit-ness who strove to evade giving testimony concerning the nature of the duties of thepacking crew.His denial of this Incident is not credited.8 The testimony of Chapman which the undersigned credits.Both Harman and Sprangtestified but were not questioned concerning this conversation.Harman testified that hedid not hear of the union campaign until 1 or 2 days after the discharges.Harman, how-ever, contradicted himself with respect to his testimony and was an evasive witness.Histestimony herein is rejected. THE LOUDONVILLEMILLING COMPANY313who would customarily relay to the men instructions' they received directly fromeither President BeBout or 3lcLoud, thus directing the men in the performanceof their duties. In fact, in one instance, an employee was discharged afterHarman recommended his discharge.Although these three are most accuratelydescribed as working foremen because they did work along with the men whosework they directed, and respondent may not be held liable for theirstatementsas such under the doctrine of respondent superior, the conclusion is inescapablefrom their statements, as set forth above, that the briefunioncampaign in sosmall a plant inevitably received considerable publicity prior to December 11and had at least come to the attention of three working foremen who weresituated directly beneath the plant superintendent in the tableof organization.0B. The discharges: interference, restraint, and coercion1.Walter ReidenbachThe discharge of Reidenbach is distinguishable from those of the other eightherein involved, inasmuch as he was the only one not employed at the millor on the tank construction crew.Reidenbach, who for 20 years had been afarmer in the Loudonville area, was hired by Earl Seig, foreman in charge ofthe uptown warehouse located adjacent to the company offices, ° and startedwork at the warehouse on or about July 15, 1946, as a warehouse hand. Hisduties included the unloading of wheat and grain brought by farmers and assist-ing with the operations of the grain grinder.On or=about September 1, 1946, Virgil Smail who.:had been emplgygd- at thewarehouse as a truck driver, resigned from respondent's employ." ForemanSeig then asked Reidenbach, as the latter testified, if he "wanted a permanentjob . . . driving a truck."Reidenbach accepted and from that time until hisdischarge on December 11, 1946, regularly drove the warehouse truck. OnTuesday, December 10, Reidenbach was sent to the mill to obtain a load ofbran.While there, his membership in the Union was solicited by employeeJonti Garretson and Reidenbach signed a union card.On the following day, December 11, Reidenbach testified that he was spokento on several occasions by Foreman Seig with respect to the Union.While inthe warehouse office, in the morning, Seig asked Reidenbach if he had signedany of theunioncards that were being distributed.Reidenbach replied in thenegative,whereupon Seig stated that all who had signed, would be "laid off."Later that morning, Seig summoned Reidenbach to the office and stated, "If yousigned that card, you better get it and tear it up, because . . . if you don't youwill get.laldloff.','.Still.later,,while Reidenlaach-was, about-to,drive away on an0In arrivingat these conclusions,the undersigned has not relied upon the testimony ofemployee Jesse Watson who testifiedthat on several occasions shortly after December 11,SuperintendentMcLoud discussed the Union withhim and interrogated him concerninghismembershiptherein.Watson,in the opinion of the undersigned,was anunreliablewitness who contradictedhimselfrepeatedlyand his uncorroboratedtestimonyhas beenrejected.It is found, however, as both Watson and McLoud testified, that several daysafter December 11 Watson on his own initiative informed McLoud thathe was a memberof the Union.10 Seig is admittedly a supervisoryemployeewith authoritytomake recommendationsconcerning the hiring and firing of employees and whose recommendations generally meetwith success11Respondenthad one truck at the warehousewhich was used for various local and out-of-town deliveriesas well as on errandsfor themill and warehouse.I 314DECISIONS OF NAT{ONAL LABOR RELATIONS BOARDerrand, Seig came out to the truck and repeated substantially the same remarksas on the two earlier occasions.''Between 10: 30 and 11: 00 that morning, Dave Kline and Reidenbach unloadeda shipment of flour which Reidenbach had brought on the truck.During thistask, Reidenbach stated to Kline, as the latter testified, that he "had a notionto join the Union."Kline replied that he had joined whereupon Reidenbachadmitted that he too had joined!' Shortly before noon, Reidenbach enteredthe warehouse office and discovered Kline and Foreman Seig there.Klinethen told Reidenbach, in Seig's presence, that he and Seig had signedunion cards and that Reidenbach might as well admit he had signed the cardinasmuch as he had previously told Kline of so doing.Reidenbach then askedSeig if he had signed a card. Seig, whose back at this moment was turned,but who was present throughout the entire talk, said nothing but merely turnedaround and grinnedAt about 4: 50 that afternoon, according to Seig, he was called to the plantoffice and was instructed by President H. J. BeBout to discharge Reidenbach.Seig returned to the warehouse and gave Reidenbach a check for his pay whichhad been made out by the office bookkeeper.Reidenbach protested, saying thathe did as much work as any one ; Seig replied that that was not the reason forthe discharge.Reidenbach then protested that an error was being made if hewas discharged because of the Union. Seig replied that it was not because ofthe Union but for "lack of work;" inasmuch as respondent had too manyemployees.ConclusionsIRespondent's contentions are in effect that (1) Reidenbach was an unsatis-factory employee and (2) he was laid'off due to lack of work. As to the firstcontention the only logical conclusion is that, assuming Reidenbachwas an un-satisfactory employee, respondent did not apparently. regard 'the time.Thus, although Reidenbach may have been hired, as respondent con-tends, as a seasonal harvest hand, he was nevertheless, in September, offered'a permanent job as a truck driver, although respondent then had in its employin' the, warehouse an experienced -truck, driver, Elmer Young. In -fact, Youngindoctrinated Reidenbach- in his duties as truck. driver. In addition, althoughaccording to Foreman Seig, the;harvest rush was concluded by December 1, andthe warehouse then resumed its regular hours rather than the -longer hoursthat were worked during the harvest rush, Reidenbach was not released at thattime, although Young was, available, but was kept on until the day after hejoined'the Union.Finally, Reidenbach's competence as a worker is demonstrated12Thesefindings are based uponthe clear and forthright testimony of Reidenbach whofavorablyimpressed the undersigned. In addition,as appears below, Seig gave inconsistentin his testimonyto showthatReidenbach was an unsat-isfactory worker, he neverthelessassured Reidenbach,on discharginghim thatthe perform-ance of hisduties had nothing to do with,the discharge. ,Seig's denialthathe had thoseconversationswith Reidenbach on,December 11, is not credited.The testimonyof employeesDave Klineand ElmerYoung thatSeig did not talkto Reid-morning of December 11, is of little value.Youngadmitted that toiletand washroom facilities were located in the plantofficebuilding,some distanceaway, that,he was notnearthe warehouse office all thetime, and thathe was frequentlybusy mixingfood and waiting on customers.His co-worker DaveKline admitted that a conversation,in the office could not be heard fromthe rear of the warehouse,that Seigcould have steppedout of thewarehousewithout Klinebeing awareof that fact,and that one's ability to seepeople entering and leaving the warehouseoffice would depend upon where one was stand-ing in the warehouse.13 In fact,Kline had not joined and was opposed to the Union,as he testified. THE LOUDONVILLE MILLING COMPANY315by the assurance from Seig, when discharging him, that there was nothingwrong about his work and that he was being released only for lack of work.'With respect to the second contention, Reidenbach was not, as respondent con-tends, a seasonal harvest hand at the time of his discharge.Although he washired in July, when the harvest season commenced, and performed duties as aharvest hand, he was offered and accepted a permanent job as a truck driver inSeptember.This position existed prior to the harvest and before it was filledby Reidenbach and is still in existence with Elmer Young filling it at the presenttime, having been transferred from his other duties.Furthermore, although,-respondent contends in its brief that respondent reduced its warehouse forceby one man upon the discharge of Reidenbach, the testimony of Seig shows thatat the time of the instant hearing, respondent had one more employee in itswarehouse force than it had during the previous year.With respect to the events that took place on December 11, it has been foundabove that Reidenbach was' threatened by Seig that morning with discharge ifhe did not tear up his union card. There is no question that later that sameday Reidenbach, who had previously admitted to employee Kline that he hadjoined the Union, was -asked by Kline in Seig's presence, to again admit that hehad signed a [union] card" Seig, who admitted grinning when this took placeand who did not reply to Reidenbach's question whether he, Seig, had signed acard, attempted to explain this by saying that he did not know what subjectthey were discussing and he did not ascertain the subject matter until December12,when he allegedly asked Kline if he, Kline, was referring toa unioncard onthe previous day. In view of the patent unreality of Seig's explanation of thiszations to inform Seig of what he had ascertained concerned Reidenbach's unionactivities,'s and finally, Seig's interrogation of Reidenbach that morning, theundersigned rejects Seig's explanation herein and it is found that on December11, prior to the discharge, Seig was aware that Reidenbach was a member ofthe Union.In view-of the above, coupled with the lack of substance to respondent's con-tentions with respect to the discharge of Reidenbach, the undersigned is impelledto conclude that Reidenbach was discharged on December 11, not for lack ofwork as stated'by respondent, but rather for his union membership, therebydiscriminating in regard to his hire and tenure of employment. It is furtherfound that by the interrogation of Reidenbach by'Foreman Seig on December 11,respondent has'interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act.-2.The other dischargesa.Their employment historyWith the exception of Russell Lewis, who entered respondent's, employ inOctober 1944, the other dischargees entered respondent's employ between Marchand November 1946. Save for Chapman and Arnholt, all are related throughblood or marriage and- come from the same area in West Virginia. All weredischarged at the close of work on December 11, 1946, as was the case withWalter Reidenbach, whose case has heretofore been set forth.14 This, accordingto Kline,was his idea of a joke.15Kline was one of a group of older employees in the plant and had been in respondent's-employ for 41/s years at the time of the hearing. 316DECISIONS OF NATIONALLABOR RELATIONS BOARDb.The allegedinefficiency of the workersIt is apparent, as contended by respondent, that progress of the actual con-struction of the tanks was painfully slow.As noted above. Supervisor HenryEmerich of The Columbian Company arrived in Loudonville on or about Sep-tember 6, and departed November 9.16Emerich credibly testified as to the slow-ness of the tank erection, the insubordination and the laziness of the crew,gambling during working hours, and violation of plant rules by employees, in-cluding smoking in prohibited and dangerous areas; the record also shows theconsistent absence of a number of workers on the crew.This was corroboratedby considerable testimony upon the "part of other witnesses, and it is clear thatrespondent's contentions for the most part as to misfeasance and nonfeasance ofduty on the part of its workers are supported by the record.17c.The dischargesArzy Watsonentered respondent's employ on or about July 25, 1946,and wasassigned to laboring duties and the grading and tending of lawns, although onoccasion he would work in the mill proper.He is a man 65 years of age andwas not assigned to dangerous work on construction of the tanks.He joinedthe Union on December 9 or 10. As in the case of the other members of thisgroup, it is respondent's contention that Watson was hired for temporary work,"that he was shiftless and inefficient, and that he was discharged uponcomple-tion of the shipments of emergency flour when respondent could atlast reduceits staff as it had long planned.The record, however, in large measure does not support respondent's positionin this respect.Thus, Emerich testified that of his entire construction crew ArzyWatson was the only one who was ready for work when the morning and noonwhistles blew and that Arzy, unlike the others, notified him when he was tohe absent. It must also be bornein mindthat Emerich complained regularly toPresident BeBout about his crew, and discussed. the ability of the men withBeBout.Furthermore, according to employee Thomas Allenbaugh, who alsodid outdoor cleaning work in the vicinity of the tanks, Arzy was theonly one inthe crew who did not curse Millright Simmons. Finally, 2 or 3 days prior to De-cember 11, President BeBout had a conversation with Arzy which is highly signifi-cant.He approached -Watson while the latter was clearing brushand cuttingtrees and stated that he desired Watson to grub out anold stump,to do somegrading so that a,lawn could be built, and to get it done before theweather,became inclement.19He also told Watson that in the spring he desired.,somehedgerows, alreadyexistingthere, to be straightened out, and further statedthat he would furnish Watson a "couple of men" for the project. According to18The period between March and September was spent in excavation and thedigging oftunnels to be used in connection with the tanks.11Although the term "tank construction crew" was used throughout the entireproceedingand did include the majority of the dischargees herein involved, it was nevermade clear,although there were others, just who else was on the crew.1sRespondent contended that of the nine dischargees all but Russell Lewis and WalterReidenbach were expressly told when hired that the work was to be temporary work only.11 This was apparently grading and construction of a lawn in the area surrounding thenewly erected tanks. THE LOUDONVILLE MILLING COMPANYWatson, the project outlined by BeBout would have taken a crew of three menapproximately 2 months 20Not only is this conversationsilent as to any intentionto terminate Watson,but assuming,as respondent contends, that Watson was originally hired for tem-porary work, this talk shortly before the discharge manifests an intention toretain him in respondent's employ indefinitely. In addition, although PresidentBeBout testifiedthat respondent was desirous all throughthe summer and fallof 1946 of reducing its pay roll and respondent adduced considerabletestimonyto the effect that eight of the nine dischargees herein involved were told whenhired that they were hired for temporary work, the record shows that during thesummer andfall of 1946, despite the announced desire to reduce its staff, respond-ent was hiringadditional helpThus, Ray Peters and Solester Swinehart werehired inOctober and were not told that,they were temporary employees. Therewere alsoothers who were hired in July and December 1946, although in mostcases these others left respondent's employ prior to December 11.The above facts impel the conclusion that absent an intervening factor ArzyWatson would not have been discharged on December 11, and the undersigned isfurther unable to credit respondent's contention that it had no knowledge of thewidespread union activities existing among its employees prior to effecting the,dischargeziUnder the entire picture the undersigned is of the belief and findsthat Arzy Watson was not discharged for the reasons assigned by respondent butbecause of his union activities, thereby discriminating with respect to the hireand tenure of his employment.Russell Lewisentered respondent's employ in October 1944, and was assignedto trucking flour on the first floor from the bottoms of the chutes to the railroad-box cars.After a period of time, he was transferred to the upper floor of theplant where he trucked newly sacked flour to the chutes.When construction ofthe tanks commenced in the fall of 1946, Loading Foreman Elmer Harman askedLewis if he would volunteer for work on the tanks, promising that on completionof the project lie could return to his former position?- On or about October 24,he was transferred back to timemill and unfidhis discharge on December 11trucked flour on the upper floor to the chutes as he had done formerly.He was a lending protagonist of the Union, having received cards from,theanion representative on December 7, solicited the membership of a number ofemployees, signed up one employee, and finally delivered to the union representa-tive the signed cards procured by employee Jonti Garretson.Considerable testimony was adducedby respondent to show how large a num-ber of flour sacksLewis had broken bycarelesshandling with resultant loss10The credible testimonyofWatsonwho has previously been found a reliable witnessBeBout did not deny this conversation.According to him there was no further work forWatson at the time of his discharge.n It will be recalled that this is a small plant employing from 28 to 40 employees andthat the majority of these people had indicated their union adherence.Under such cir-cumstances, it is only logical to infer, that knowledge of the union activities most havecome to the attention of management.iiThis was denied by Harman. In testifying concerning this incident, however, Harmancontradicted himself several times.He stated (1) that President BeBout instructed himto send Lewisto thetanks because of his inefficiency in breaking flour sacks;(2) he didnot ask Lewis to work on the tanks , (3) lie might have asked Lewis to work on the tanks ;and (4) that Lewis did volunteer to work on the tanksHis denial is rejected.G 318DECISIONSOF NATIONALLABOR RELATIONS BOARDto the company,his gambling during working hours and untidy personal habits,and, in effect, his general unsatisfactoriness as an employee.Itwas respond-ent's contention,as President BeBout testified,that there had always been com-plaints concerning Lewis throughout his tenure as an employee,and that hehad proved unsatisfactory on all jobs on which be had been tried.Thus, accordingto McLoud,for a full year prior to Lewis' discharge,he had complained to BeBoutconcerning Lewis' purported habit of tossing his used tobacco cud out of thewindow.And finally,that respondent released Lewis when the emergency flourshipments were complete."There are,on the other hand,apparent when respondent's purported attitude to and treatment of Lewis areconsidered.It will be recalled that Lewis was hired in 1944,well prior to thetank construction project in 1946 when respondent increased its staff and wasbeset with a scarcity of help.And although respondent's witnesses alleged thatLewis had always been an unsatisfactory employee,there is no evidence of anydisciplinary action taken against him in the period prior to erection of the tanks.Respondent also adduced testimony to show that Lewis was so careless indumping flour bags down the chute that his percentage of breakage was muchhigher than that of other employees and that as a result,respondent transferredhim from the mill to the tank construction crew in order to cut down its losses onbreakage.Paradoxically, however,Lewis was transferred back to the mill onor about October 24 and from then until December 11 resumed his former jobof dumping flour sacks down the chutes.This was done*by respondent,despite,'the testimony of Plant Superintendent McLoud that if a man were unsatisfactoryhe would be sent to another job.McLoud attempted to explain this by statingthat upon being transferred to the mill,Lewis personally assumed the job ofdumping flour without instructions or asking permission to work there. In viewof the extremely unsatisfactory work performance attributed to Lewis by re-spondent's witnesses and McLoud's policy set forth above of sending an unsatis-factory employee to another job, the undersigned finds implausible-and rejectsMcLoud's explanation that he p 'rmitted Lewis to assume a position from whichhe had been transferred because of his alleged inefficiency therein"Although the case is closed,in view of Lewis' long tenure with respondent,respondent's treatment of Lewis which was inconsistent with its contention thathe was and always had been an extremely inept employee,Lewis' leading rolein the union campaign,the general knowledge of the union campaign in theplant,and the fact that respondent was hiring employees shortly prior to De-cember 11,as appears above, the undersigned is persuaded and finds that Lewis23 It was respondent's position that these shipments were made under a permit which`aexempted the shipper from an embargo levied on certain railroad shipments and that thiswas a reason for haste in completing the shipments on or about December 10 or 11.Anexhibit introduced in support of this contention shows, however,that the embargo Itselfwas lifted on December 9 and that unlimited shipments could be made after that date.Although,as found above,respondent was desirous of shipping its flour in all haste, itscontention with respect to beating the deadline under an exception to the embargo is notsupported by the record.21As construction of the tanks was almost complete at this point a number of men werebeing transferred into the mill and it is apparent that another could readily have beenassigned to this particular task.McLoud claimed that as Lewis had but a few days moreto work after his transfer,he permitted him to stay in the dumping job. The fact is thatLewis remained there for over 6 weeks.I THE LOUDONVILLE MILLING COMPANY319was dischargedby respondent on December 11, 1946, not for the reasons assignedby respondent,but rather for his union activities, thereby discriminating withrespect to his hire and tenure of employment.23Owen Watsonentered respondent's employ on May 6, 1946, and wasassignedto a work gangengaged insending sacks of flour down chutes to railroad boxcars.About 2 weeks later, he was transferred to the tank construction crewand worked on thatassignmentuntil his dischargeon December11; in fact,on that date, he was the only employee, in addition to MillwrightSimmons,who wasstill, engaged in work on the tanks, the others in the crew havingbeen transferredtowork on the emergencyflour.Owen testified that onDecember 11, a month's work remained on the tanks, with bolts to be paintedand conveyers to be installed.According to Simmons, the tanks were completeon December 11 but for some machinery to be installed by him.He testifiedthat cold weather set in and halted his work shortly after December 11 andthat he completed the job in 3 weeks during the spring of 1947.On December 9, Owen signed a Union card at the request of employee JontiGarretson,and asset forth above, on December 11, Simmons questioned himconcerning the Unionand announcedthat all who had signed cardswould bedischarged.The record indicates, as Construction Superintendent Emerich testified, thatOwen was a very satisfactory worker at the outset of the construction workin Septemberand that PresidentBeBout atthat time told Emerich of his inten-tion to make Owen a foreman's BeBout when questionedconcerning this inci-dent, claimed that Emerichhad "kidded" Watson concerning a promotion. Inview of Emerich's testimony, however, which the undersigned deems the morereliable, BeBout's version of this incident is rejected. In addition, Watson un-controvertedly testified that on one occasion, while on the tank job, PresidentBeBout praised his work and stated that he would have an easier job later on.Significantly,however, Emerich further testified that the quality of Owen'swork steadilydeterioratedas work on the tanks progressed because he fellunder the influence of the remainder of the crew, which, as set forth above, wasInefficient,careless,and insubordinate,and which consisted in large part of hisrelatives,and that he, Emerich, reported this to PresidentBeBout.Although,in view of the findings heretofore made, respondent's treatment of Owen Watsonis suspicious,upon the entire picture the undersigned is persuadedand findsthat the evidence is insufficientto supportthe allegationsof the complaint.JacobArnholtentered respondent's employ on November 5, 1946, and was em-ployed inhauling feed and flour to box cars at the mill.He worked, in part atleast,on the emergency flour and testified that the shipments of this flour wereabout complete when he was discharged on December 11.His membership inthe Union was solicited by Jonti Garretson and Arnholt signed a union cardat the mill on December 10.25 In arriving at these conclusions,the undersigned has not relied upon testimony thatrespondent extended itself in Lewis'behalf by assistance in the financing of an automobileand bypurchasing a small house which it leased to Lewis, afterLewis' wifehad askedrespondent for assistance in finding living quarters.As notedelsewhere herein,respondentfrequently loaned its employees money forpersonal reasons.26Watson erroneously testified thathis statement was made about1week before hisdischarge on December 11.Emerich, however, left Loudonville on November 9 and theconversation must have preceded that date. In the opinion of the undersigned, the dateset by Emerich is probably the correct one. 320DECISIONS OF NATIONAL LABOR RELATIONS,BOARDIt was apparently the contention of the counsel for the Board that respondenttook steps to keep Arnholt in its employ, thus controverting the contention ofrespondent that Arnholt was a temporary employee whom it discharged onDecember 11, upon completion of the shipments of emergency flour. In support,thereof, Arnholt testified that his automobile broke down about 2 weeks prior toDecember 11 and in a conversation he held with President BeBout, the latter,suggested that he purchase a reliable vehicle so that he could get to work.- As inthe other discharges, respondent contends that Arnholt was discharged for lackof work when the flour shipments were finished.Upon the above, the undersigned is of the opinion and finds that there is nosubstantial and persuasive evidence to support the allegations of the complaintherein.Ralph Chapina1itentered respondent's employ on December 19, 1946He wasassigned to the tank construction crew, but after 2 weeks, having been heckledby his co-workers on the crew, he requested and received a transfer to the millwhere he trucked flour until his dischargeon December 11 for lack of work.According to Chapman, lie was not told, when hired by President BeBout, thathis job .would be temporary.2'His membeiship in. the Union was solicited byJonti `Garretson and he joined on December 10The only evidence in support of the Board's contention would appear to be that-(1) -Chapman was riot told that-he was being hired for temporary work and (2)the contention, decided adversely to the Board above, that emergency flour ship--ments:were not substantially complete on December 11.Assuming the first con-tention to be correct, nevertheless, in' view of the substantial completion of theshipments of emergency flour on December 11,,,theundersignedfinds that there isa lack of substantial and persuasive evidence to support this allegation of thecomplaint.-HaroldWatson entered respondent's employ on March 15, 1946.He was as-signed to gardening and landscaping work for approximately 1 month and was'then transferred to the tank construction crew:- About 10 days before December11, he was transferred to the mill and worked on emergency flour until his dis-charge on the 11th for lack of work,His membership in the Union was solicitedby Garretson and he signed a union card on December 9.Watson testified thatwhen hired he was told by President BeBout that he desired to keep Watson onlandscapingnot leave the job.A number of respondent's witnesses testified, however, thatWatson was one of those hired for temporary work and was so told. The recordfurther indicates that in May, at Watson's request, President BeBout agreed tomove -Watson's furniture and belongings to Loudonville from the town of New-comerstown in the, company truck.Assuming the above to indicate that President BeBout extended himself toassistWatson in his moving problem, the fact still remains that Watson workedfor :i number of months on the tank construction crewAnd, as found above,there is consideiable'evidence in the record as to the unsatisfactory natureof the work performed by this crew. and on one occasion, according to Emerich,be was-cursed by Watson. Furthermore, as Watson testified, the shipments ofemergency flour were substantially complete on December 11. It is accordinglyfound that there isit lack. of substantial and persuasive evidence to support this,allegation of the complaint.27Thiswas denied by several of respondent'switnesses including President BeBout. THE LOUDONVILLE'MILLING COMPANY321Ralph.Stullentered respondent's employ, according to its records, on August13, 1946, and was assigned to the tank construction crew and thereafter to truck-ing of emergency flour.Stullwas not available at the time of the instanthearing, andthe record indicates little other than thedates andthe nature ofhis employment which, as inthe case of the others, was terminated by dischargeon December 11. It is, therefore, found that there is no substantial evidence insupport of this allegationof the complaint.Jonti Garretsonentered respondent's employ on or aboutJune17, 1946, andwas assigned to wink on the tunnels then being dug tor use with the storagetanks.In the latter part of October, he was transferred to the mill where he,worked on the loading gang ti ucking flour to the boxcars.d8He was one of the-prn,cipal`prohigonists of the Union, having been interested theiein by employeeRussell Lewis who gave him some blank membership cards on December 9.Garretson signed up a large number of the employeesand also signed a card-,personally on December 10.As in the other cases, he was selected for dischargeon December 11 and released for "lack of work "Garretson contended that when hired he was informed that he would have"steady" work ; this, however, was contravertedby a number of respondent'switnesses,includingPresident BeBout, who testified thatGarretsonwas toldwhen hired that his work would be temporary. The followingevidence was alsooffered by counsel for the Board, apparently in support of the contention thatrespondent's treatment of Garretson was that of a valued employee-who wouldnot, in the normal course of events, havebeenreleased by respondent.Thus Garretson testified that approximately 2 weeks after entering respond-ent's .mnplo} in June l94(i President BeBout granted him the use of the company"truck to move his furniture and belongings ; that about 3 weeks thereafter heborrowed $200 from the company through President BeBout in order to purchasear automobile;and that approximately 2 weeks priorto hisdischarge he bor-rowed another $75 at which time BeBout told him thathe was a goodworker.The testimony of Assistant General ManagerLawrenceBeBout, which the under-signedcredits herein, indicates that on thebasis of aninspectionof respondent'scfcial records the later loan of $75 was made in October.It is alsotrue that'respondent as a policy matter regularly and, frequently made, loans to itsemployees.Garretson further alleged that about-8 or 10.weeks after'entering respondent'semploy, President BeBout told him that he would be transferred, to the millfrom the tank construction crew because of. his excellent work.According toBeEdut, and his testimony was supported by that of a number of witnesses who,came into contact with Garretson's work, he transferred Garretson to the millbecause of his carelessness on the construction crew.Garretson denied thathe gambled and slept during working hours, swore at other employees, andwas guilty' of general inefficiency and carelessness, as, attributed to hum 1Sy 'anumber of 'employees called as witnesses for respondent,- although he did admit'that oh one occasion he was warned by BeBout concerning the destructive inanneiin which lie dumped flour "° 'In view of the above, and as it has been found that, respondent had'an-actualneed for rediicing its Staff on December, 11, the undersigned is of the opim,oit28Garretsbn erroneouslytestifiedthat the transfer took placein August20According to BeBout this warning took place several days befoie Garretsen,s dischargra-on December'11''' 322DECISIONSOF NATIONALLABOR RELATIONS BOARDand finds that the evidence is not sufficient to show a discriminatory motive onthe part of respondent in effecting Garretson's discharge."3. Interference,restraint and coercionCounsel for the Board also introduced evidence of several incidentsalleged,to have interfered with, restrained, and coerced the employees of respondent in,the exercise of the rights guaranteed by Section 7 of the Act.On or about December 26, 1946, President BeBout summoned his employeesin small groupsto the plant office during working time for which they werepaid and there read a prepared speech.A perusal of the speech, a copy ofwhich was introduced in evidence, discloses that it is a temperateexpressionof opinion on the subjectof unionorganization.Although it manifestly is anargument in opposition to the joining of a labor organization, it contains noeconomic threats orpromisesof economic benefits and, as the undersigned finds,is non-coercive.In view thereof, it will be recommended that this allegationof thecomplaint be dismissed 8'The complaint further alleges that respondentengagedin conduct violative.of the Act by requiring its employees to listen to the above anti-Union address.As noted heretofore it has been found that respondent has discriminated with,respect to the hire and tenure of three employees as well as engaged in otherconduct violative of the Act. In accordance with a recent decision of theCircuit Court of Appeals for the Second Circuit,32 it appearing that no similaropportunity was granted to the labor organization to address the employeesconcerned, and in view of the compulsory nature of attendance at the speechfor which time the men were remunerated, and the entire picture as set forthabove, it is found that by requiring its employees under the abovecircumstancesto listen to a speech on the subject of union representation, respondent hasinterferedwith, restrained and coerced its employees in theexercise of therightsguaranteedby Section 7 of the Act.Respondent granted a wage increase of 10 cents per hour to its employeeson or about January 1, 1947, and the complaint alleges that this was granted inorder to discouragemembershipin the Union.The record indicates, however,thatrespondentat its regularBoardof Directors' meeting, held during October1946,took up, as was customary,the question of a wage increase and votedin favor ofone to be grantedin January 1947 in orderto offset the increasein the cost of living to its employees. In this state of the record,the undersignedfindsthat the evidenceis not sufficient to sustainthe allegations of thecomplaintherein.W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of respondent set forth in Section III, above, occurring in con-nection with the operations of respondent described in Section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.80 On one occasion,according to BeBout,Garretson told him that he had been away fora few days ; that he had discussed a union with some people;and that he did not want tobelong to a union.Garretson did not testify concerning such a conversation.81N. L. R.B. v. Virginia Electric and Power Co.,314 U.S. 469,477;N.L. R. B. v. Amer-icanTube Bending Co.,134 F.(2d) 993(C. C. A. 2),cert.den. 320 U.S. 768.-12N. L. R. B. v. Clark Bros.Co., 163 F. (2d) 373(C. C. A. 2),decided July 29, 1947. it,,'—THE' LOUDONVILLE MILLING COMPANY;'V. THE REMEDY323Since It has been found that respondent has engaged in certain unfair laborpractices, the undersigned will recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that respondent has discriminated with respect to the hireand tenure of employment of Walter Reidenbach, Arzy Watson, and RussellLewis, by discharging them because of their concerted or union activities.Theundersigned will therefore recommend that respondent offer each of them imme-diate and full reinstatement to his former or substantially equivalent position 88without prejudice to his seniority or other rights and privileges, and make eachof them whole for any loss of pay he may have suffered by reason of such dis-crimination, by payment to each of them of a sum of money equal to that whichhe would have earned as wages from the date of such discrimination to the dateof offer of reinstatement, less his net earnings 84 during such period.It has also been found that respondent did not discharge Jacob Arnholt, HaroldWatson, Ralph Chapman, Owen Watson, Jonti Garretson, and Ralph Stull in,violation of Section,8 (3) of the Act, and it will therefore be recommended thatthe complaint be dismissed as to them. It will further be recommended thatthe complaint be dismissed insofar as it alleges that the contents of the speechby President BeBout on or about December 26, 1946, and the wage increase ofJanuary 1947, were in violation of Section 8 (1) of the Act.Inasmuch as the discharge of an employee for reasons of union affiliation oractivity has been regarded as one of the most effective methods of defeating theexercise by employees of their right to self-organization, the undersigned is ofthe belief that there is real danger that the commission of unfair labor practicesgenerally is to be anticipated from respondent's unlawful conduct in the past.Itwill therefore be recommended that respondent be required to cease anddesist from in any manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act 8sUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW.1.AmericanFederation of Grain Processors, affiliated with the AmericanFederation of Labor,is a labororganization within the meaning of Section 2(5) of the Act.2.By discriminating with regard to the hire and tenure or employment ofWalter Reidenbach, Arzy Watson,and RussellLewis, therebydiscouragingmembership in the Union, respondenthas engagedin andis engaging in unfairlabor practices withinthe meaningof Section 8 (3) of the Act.1+ In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible, but If such position is no longer in existence, then to a substantially equiva-lent position."SeeMatter of The Chase National Bank of the City of New York, anJuan, Puerto Rico, Branch,65 N. L. R. B. 827.34 SeeMatter of Crossett Lumber Company,8 N. L R. B. 440, 492-8.35N. L. R. B. v. Entwistle ManufacturingCo., 120 F. (2d) 532. 536 (C. C. A. 4) ;N. L. R. B. v. Automotive Maintenance MachineryCo., 116 F. (2d) 350-353 (C. C. A. 7)..sa SeeN. L. R. B. V. Express Publishing Co.,312 U. S. 426;May Department Stores Co. V.N. L. R. B.,326 U. S. 376. 324-DECISIONSOF-NATIONAL -LABOR-RELATIONS BOARD3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the *Act.5Respondent has not discriminated with regard to the hire and tenure ofemployment of Jacob Arnholt, Harold Watson, Ralph Chapman, Owen Watson;'Jonti Garretson, and Ralph Stull.6.Respondent has not interfered with, restrained, or coerced its employees bythe contents of the speech of December 26, 1946, and by the wage .increase ofJanuary 194RECOMMENDATIONS`Upon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that respondent, The Loudonville Milling Company,Loudonville, Ohio, its officers, agents, successors, and assigns shall:-1.' Cease and desist from :(a)Discouraging membership in American Federation of Grain Processors(AFL), or any other labor organization of its employees, by discriminatingwith regard to the hire and tenure of employment or any terms or conditions ofemployment of its employees ;(b) In any manner interfering with, restraining, or coercing its employees inthe exercise of the right to self-organization, to form labor organizations, .tojoin or assist American Federation of Grain Processors (AFL), or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective,bargaining or other, mutual aid or protection, as guaranteed in Section 7 ofthe Act.2. , Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:;,(a). Offer Walter Reidenbach, Arzy Watson, and Russell Lewis immediateand full reinstatement to their former or substantially equivalent positions with-'out prejudice to their seniority and other rights and privileges, and make each ofthem whble for any loss of pay he may have suffered by reason of the discrimina-tion against him, by payment to each of them of a sump of monev equal to thatwhich he normally would have earned as wages from the date of the discrimina-tion against hun to the date of respondent's offer of reinstatement, less his netearnings during such period;(b)Post at its plant at Loudonville, Ohio, copies of the notice attached heretoand marked "Appendix A." Copies of said notice, to be furnished by theRegionalDirector for the Eighth Region, shall, after being-signed by respondent's repre-sentative, be posted by it immediately upon receipt thereof and maintained forsixty (60) days thereafter in conspicuous places, including all places wherenotices to employees are customarily postedReasonable steps shall be takenby respondent to insure that said notices are not altered, defaced, or covered byany other material;(c)Notify the Regional Director for,the Eighth Region in writing, within ten(10) days from the receipt of this Inteimediate Report, what steps respondenthas taken to comply herewith. THE LOUDONVILLE MILLING COMPANY325:It is further recommended that unless on or before ten (10) days from thedate of-reeeipt of, this Intermediate Report, respondent notifies said Regional'Director in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an ordei requiring respondent to take theaforesaid action.It is further recommended that the complaint be dismissed insofar as it allegesthat respondent'has engaged in unfair Gabor practices by discriminating withregard to the hire and tenure of employment of Jacob Arnholt, Harold Watson,Ralph Chapman, Owen Watson, Joiiti Garretson, and Ralph Stull, or has inter-fered with, restrained, or coerced its employees by the contents of the speech ofDecember 26, 1946, and the wage mnciease of January 1947.As provided in Section 203 46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies uporm, together with the original and sixcopies of a brief in support thereof ; and any party umay, within the same period,file an original and six copies of a brief in support of the Intermediate Report-Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203 85. As further provided in said Section20346, should any party desire permission to argue orally before the Boaid,request therefor must be made in writing to the Board within ten (10) da.sfrom the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203 48 of said Rulesand Regulations, be adopted by time Board and become its findings, conclusionsand order, and all objections and exceptions thereto shall be deemed waived:for all purposes.MARTIN S BENNETT,Trial Examiner.r):,toa September4. 1947.APPENDIX A'NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of the right to self-organization, to form labor organ-izations,to join or assistAMERICAN FEDERATION OF GRAIN PROCESSORS (AFL),or any other labor organization, to bargain collectively through represent-atives of their own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection809095-49-vol. 79-22 326DECISIONSOF NATIONALLABOR RELATIONS BOARDWE wmL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions without preju-,dice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discrimination.WALTER REIDENBACHARzY WATSONRUSSELL LEWISAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire and tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.THE LOUDONVILLE MILLING COMPANY,Employer.Dated--------------------By ---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must-notbe altered,defaced,or covered by any other material.